DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-7 are pending in this application.Claim 1 and 3 presented as currently amended claims.
Claims 4-7 are newly presented.
No claims are presented as original claims.
Claim 2 is cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (US 20160080500 A1) (hereinafter Penilla) in view of Fukushima (US 20160265923 A1):
Regarding claim 1, Penilla teaches a vehicle system comprising:
an information storage configured to store vehicle information of a plurality of sample vehicles in association with the plurality of sample vehicles (Penilla: ¶ 076; user profile may contain settings, such as selections of the user interface components associated with the system of the vehicle [including] historical driving patterns, recent driving activities, the performance of the vehicle during specific driving sessions, the performance of specific vehicle components, etc.) (Penilla: ¶ 077; The custom configuration, as mentioned above is stored in the database of the vehicle manufacturer, or a database held by a 3rd party that cooperates with the vehicle manufacturer to provide cloud services)
the vehicle information being obtained by combining either or both of a traveling location and a traveling environment with vehicle characteristics (Penilla: ¶ 188; data points has stored assumptions based on conditions, the day it is, the temperature of the environment and historical events, that the user will most likely start the vehicle's engine between 803 am and 805 am, and if the temperature is in the 30 s inside the vehicle, the user will most likely set the interior temperature to between 70 and 80 degrees, it is not likely that the user will use the are conditioning unit, if there is ice on the windshield, the user will most likely defrost the windshield for 7 minutes before departure, the user usually drives between 15 and 18 miles at this time of day, the user typically starts the vehicle again in the afternoon between 505 pm and 510 pm, if the temperature is in the mid-70s, the user usually activates the AC and sets the temperature to 65 degrees, typical weekend behavior, the user typically makes frequents stops, does not have a set time the vehicle is started, uses certain APPs at certain times and has a history of certain destinations as recorded by GPS.) (Penilla: Fig. 16B; [showing vehicle data acquired])

    PNG
    media_image1.png
    688
    447
    media_image1.png
    Greyscale


a communication device configured to communicate with a first vehicle; (Penilla: ¶ 010; communication link is over a wireless network and the communication link is established in association with a user account. The communication link is established for one or more sessions The method further includes receiving, at the server, a plurality of actions associated with inputs to the vehicle. The plurality of actions are received during the one or more sessions, and generating, by the server, a recommendation to program a setting at the vehicle) 
and at least one processor configured to: receive a first information from the first vehicle via the communication device(Penilla: ¶ 076; user profile may contain settings, such as selections of the user interface components associated with the system of the vehicle [including] historical driving patterns, recent driving activities, the performance of the vehicle during specific driving sessions, the performance of specific vehicle components, etc.) (Penilla: ¶ 077; The custom configuration, as mentioned above is stored in the database of the vehicle manufacturer, or a database held by a 3rd party that cooperates with the vehicle manufacturer to provide cloud services)  (Penilla: ¶ 052; configuration, in one embodiment, is saved to the profile of the user. In one embodiment, the profile is saved on a database of a specific vehicle manufacturer that offers the customization option. In still other embodiments, once a configuration is saved to the profile account of a user, that configuration can be shared to other vehicles of the user. In still other embodiments, when a user buys a new car, the custom configuration can be transferred either entirely or partially to the new vehicle.) (Penilla: ¶ 135; cloud services 120 are also accessible via a computer that has access to the Internet, a smart device (e.g., smart phone, tablet, etc.), etc. Thus, data can be acquired from various sources and data can be consumed by various sources. The data that is acquired, shared or accessed can be launched on the user's device and then transferred to share in real-time with the display and/or electronics of the vehicle. Thus, a unified access display can be customized to the user, regardless of the vehicle that the user chooses to drive. This is in contrast to current models that customize settings for one vehicle owner or owners.)
Penilla does not explicitly teach:
the first information is obtained by combining either or both of a traveling location of the first vehicle and a traveling environment of the first vehicle with vehicle characteristics of the first vehicle receive a second information from the first vehicle via the communication device, the second information includes either or both of a traveling location and a traveling environment in which the first vehicle has never traveled; in response to receiving the first and second information, select a second vehicle from among the plurality of sample vehicles, the second vehicle; however, Fukushima does teach:
A system containing a vehicle that upon leaving a planned route and moving into a new area identifies another nearby vehicle and exchanges route and setting information based on the newly expected route. (Fukushima ¶ 061; traveling characteristic information 53 is information read from the traveling characteristic information storage section 22 and includes the vehicle static information 26, the vehicle dynamic information 27, and the user information 28.) (Fukushima ¶ 066; When the separation determining section 34 determines that the host vehicle selected as a consignee vehicle has left the initial route indicated by the tablet information 50, the consignee vehicle determining section 35 selects a new consignee vehicle. The method of selecting an consignee vehicle is substantially the same as that in the case where the host vehicle transmits the tablet information 50, but the method selects a vehicle having traveling characteristic information similar to the traveling characteristic information of the transmission source vehicle of the tablet information 50 instead of selecting a vehicle having traveling characteristic information similar to the traveling characteristic information 25 of the host vehicle. At this time, the consignee vehicle determining section 35 acquires the traveling characteristic information 53 included in the tablet information 50 and also receives the route information and traveling characteristic information from the other vehicle, and newly selects a vehicle having traveling characteristic information similar to the traveling characteristic information 53 of the transmission source vehicle as a consignee vehicle.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Penilla with the teachings of Fukushima because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Penilla and Fukushima’s base systems are similar systems for vehicles to import behaviors and settings from a vehicle travelling in an area sharing similar characteristics; however, Fukushima’s system has been improved by considering nearby vehicles instead of only server-based options to import settings. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Fukushima’s known improvement to Penilla using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would still allow the system to find similar settings, but require less communication and be faster than a centralized system.
Penilla further teaches:
i) is associated with the vehicle information that includes vehicle characteristics corresponding to the second information (Penilla: ¶ 199; recommendation engine can query the Internet for data in order to reinforce whether or not a recommendation should be sent by the recommendation engine. [further] the action analysis made by cloud processing can also take into account actions taken by other 3rd parties, not just the actual user the vehicle. In one embodiment, the 3.sup.rd parties can be other users that are registered with cloud service) (Penilla: ¶ 180; method can further include: accessing third-party history profiles of other user accounts; examining the actions and meta data of the third-party history profiles to identify similar actions and patterns to those of the history profile; adjusting one or more of the action recommendations based on the examining, and the adjusting may be weighted to provide more significance to meta data in the history profile than that in the third-party history profiles.) (Penilla: Fig. 017; [showing sample and target profiles being combined at a recommendation engine])

    PNG
    media_image2.png
    617
    448
    media_image2.png
    Greyscale

and ii) has the highest matching degree of the vehicle information between the first information among the plurality of sample vehicles (Penilla: ¶ 180; method can further include: accessing third-party history profiles of other user accounts; examining the actions and meta data of the third-party history profiles to identify similar actions and patterns to those of the history profile; adjusting one or more of the action recommendations based on the examining, and the adjusting may be weighted to provide more significance to meta data in the history profile than that in the third-party history profiles.)
and transmit the vehicle characteristics of the second vehicle corresponding to the second information to the first vehicle via the communication device (Penilla: ¶ 136; user's settings are seamlessly transferred to the vehicle the user chooses to drive. This is especially useful for cases where a user drives many cars, but wishes to keep his settings constant.)
Regarding claim 3, Penilla teaches a vehicle system comprising:
communicate with a first vehicle, receive a first information from the first vehicle (Penilla: ¶ 010; communication link is over a wireless network and the communication link is established in association with a user account. The communication link is established for one or more sessions The method further includes receiving, at the server, a plurality of actions associated with inputs to the vehicle. The plurality of actions are received during the one or more sessions, and generating, by the server, a recommendation to program a setting at the vehicle) (Penilla: ¶ 076; user profile may contain settings, such as selections of the user interface components associated with the system of the vehicle [including] historical driving patterns, recent driving activities, the performance of the vehicle during specific driving sessions, the performance of specific vehicle components, etc.) (Penilla: ¶ 077; The custom configuration, as mentioned above is stored in the database of the vehicle manufacturer, or a database held by a 3rd party that cooperates with the vehicle manufacturer to provide cloud services)
the first information is obtained by combining either or both of a traveling location of the first vehicle and a traveling environment of the first vehicle with vehicle characteristics of the first vehicle; receive a second information from the first vehicle, the second information includes either or both of a traveling location and a traveling environment in which the first vehicle has never traveled; in response to receiving the first and second information, select a second vehicle from among the plurality of sample vehicles; however, Fukushima does teach:
A system containing a vehicle that upon leaving a planned route and moving into a new area identifies another nearby vehicle and exchanges route and setting information based on the newly expected route. (Fukushima ¶ 061; traveling characteristic information 53 is information read from the traveling characteristic information storage section 22 and includes the vehicle static information 26, the vehicle dynamic information 27, and the user information 28.) (Fukushima ¶ 066; When the separation determining section 34 determines that the host vehicle selected as a consignee vehicle has left the initial route indicated by the tablet information 50, the consignee vehicle determining section 35 selects a new consignee vehicle. The method of selecting an consignee vehicle is substantially the same as that in the case where the host vehicle transmits the tablet information 50, but the method selects a vehicle having traveling characteristic information similar to the traveling characteristic information of the transmission source vehicle of the tablet information 50 instead of selecting a vehicle having traveling characteristic information similar to the traveling characteristic information 25 of the host vehicle. At this time, the consignee vehicle determining section 35 acquires the traveling characteristic information 53 included in the tablet information 50 and also receives the route information and traveling characteristic information from the other vehicle, and newly selects a vehicle having traveling characteristic information similar to the traveling characteristic information 53 of the transmission source vehicle as a consignee vehicle.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Penilla with the teachings of Fukushima because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Penilla and Fukushima’s base systems are similar systems for vehicles to import behaviors and settings from a vehicle travelling in an area sharing similar characteristics; however, Fukushima’s system has been improved by considering nearby vehicles instead of only server-based options to import settings. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Fukushima’s known improvement to Penilla using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would still allow the system to find similar settings, but require less communication and be faster than a centralized system.
Penilla further teaches:
the second vehicle i) is associated with the vehicle information that includes vehicle characteristics corresponding to the second information, and ii) has the highest matching degree of the vehicle information between the first information among the plurality of sample vehicle; and transmit the vehicle characteristics of the second vehicle corresponding to the second information to the first vehicle (Penilla: ¶ 199; recommendation engine can query the Internet for data in order to reinforce whether or not a recommendation should be sent by the recommendation engine. [further] the action analysis made by cloud processing can also take into account actions taken by other 3rd parties, not just the actual user the vehicle. In one embodiment, the 3.sup.rd parties can be other users that are registered with cloud service) (Penilla: ¶ 180; method can further include: accessing third-party history profiles of other user accounts; examining the actions and meta data of the third-party history profiles to identify similar actions and patterns to those of the history profile; adjusting one or more of the action recommendations based on the examining, and the adjusting may be weighted to provide more significance to meta data in the history profile than that in the third-party history profiles.) (Penilla: Fig. 017; [showing sample and target profiles being combined at a recommendation engine])
Regarding claim 4, as detailed above, Penilla as modified by Fukushima teaches the invention as detailed with respect to claim 1. Fukushima further teaches:
wherein the plurality of sample vehicles includes the first vehicle, and wherein the second vehicle is a different vehicle from the first vehicle (Fukushima ¶ 051; When the host vehicle leaves the initial route, a consignee vehicle determining section 35 as a movement characteristic information acquiring section searches for another vehicle storing the same program as the required time period calculation program stored in the host vehicle 11 via a communication controller)
Regarding claim 5, as detailed above, Penilla as modified by Fukushima teaches the invention as detailed with respect to claim 3. Fukushima further teaches:
wherein the plurality of sample vehicles includes the first vehicle, and wherein the second vehicle is a different vehicle from the first vehicle (Fukushima ¶ 052; The consignee vehicle determining section 35 selects other vehicles directed toward the same traveling direction as the traveling direction along the initial route from among other vehicles detected by the search and then selects one vehicle from among the selected other vehicles. In selecting one vehicle, the consignee vehicle determining section 35 acquires traveling characteristic information 25 of the host vehicle via the traveling characteristic learning section)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Fukushima in view of Anker et al. (US 20140350789 A1) (hereinafter Anker):
Regarding claim 6, as detailed above, Penilla as modified by Fukushima teaches the invention as detailed with respect to claim 4. The previously applied art does not explicitly teach:
wherein the vehicle characteristics is one or more of brake strength, power- steering strength, or transmission mode; however, Anker does teach:
wherein the vehicle characteristics is one or more of brake strength, power-steering strength, or transmission mode (Anker ¶ 014; present invention utilizes an evaluation means for evaluating operating signals of the vehicle, such as those that are indicative of the terrain in which the vehicle is travelling, and in a preferred embodiment enables the automatic implementation of a vehicle subsystem control mode which is appropriate for the terrain condition or driving style of the driver without requiring the driver to identify or select the most appropriate mode of control)(Anker ¶ 104; It is a particular benefit of the invention that inputs from the brake and accelerator pedal sensors are provided to the estimator module 18 and are used as terrain indicators in the probability calculations to determine the most appropriate control mode ) (Anker ¶ 105; It is a further benefit of the invention that the signals output from the ePAS to indicate the steering force applied to the wheels (steering force applied by the driver combined with steering force applied by the ePAS system) are used to determine the most control mode by inputting the steering force signal to the estimator module)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Penilla with the teachings of Anker because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Penilla and Anker’s base systems are similar systems for vehicles to predict the best vehicular settings from a vehicle travelling in an area with certain terrain characteristics; however, Anker’s system has been improved by considering a variety of dynamic vehicle settings in addition to certain driver preferences. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Anker’s known improvement to Penilla using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow optimization of a wider set of vehicle settings.
Regarding claim 7, as detailed above, Penilla as modified by Fukushima teaches the invention as detailed with respect to claim 5. The previously applied art does not explicitly teach:
wherein the vehicle characteristics is one or more of brake strength, power- steering strength, or transmission mode; however, Anker does teach:
wherein the vehicle characteristics is one or more of brake strength, power- steering strength, or transmission mode (Anker ¶ 014; present invention utilizes an evaluation means for evaluating operating signals of the vehicle, such as those that are indicative of the terrain in which the vehicle is travelling, and in a preferred embodiment enables the automatic implementation of a vehicle subsystem control mode which is appropriate for the terrain condition or driving style of the driver without requiring the driver to identify or select the most appropriate mode of control)(Anker ¶ 104; It is a particular benefit of the invention that inputs from the brake and accelerator pedal sensors are provided to the estimator module 18 and are used as terrain indicators in the probability calculations to determine the most appropriate control mode ) (Anker ¶ 105; It is a further benefit of the invention that the signals output from the ePAS to indicate the steering force applied to the wheels (steering force applied by the driver combined with steering force applied by the ePAS system) are used to determine the most control mode by inputting the steering force signal to the estimator module)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Penilla with the teachings of Anker because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Penilla and Anker’s base systems are similar systems for vehicles to predict the best vehicular settings from a vehicle travelling in an area with certain terrain characteristics; however, Anker’s system has been improved by considering a variety of dynamic vehicle settings in addition to certain driver preferences. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Anker’s known improvement to Penilla using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow optimization of a wider set of vehicle settings.
Response to Arguments
Applicant's remarks filed September 26, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejection is persuasive and the rejection is hereby withdrawn.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(f) interpretation is persuasive and the interpretation is withdrawn.
Applicant’s arguments with respect to claims 1, 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Connell et al. (US 20160280040 A1) which discloses a method of simultaneously managing a climate control systems of a fleet of vehicles at a fleet server remote from the vehicles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 




/MACEEH ANWARI/Primary Examiner, Art Unit 3663